Title: To James Madison from William Eaton, 25 May 1801
From: Eaton, William
To: Madison, James


Sir,Tunis May 25th. 1801.
On the eleventh instant War was declared in form by the Bashaw of Tripoli against the United States of America. A few days before this event took place the Commodore’s Ship was dressed with the flags of all Nations: that of the United States was hoisted forward; in the place of prize flags, under the Neapolitan. This Commodore who (is) a British Renegade—Morad Rais, Alias, Peter Lisle. We must get possession of him. For this purpose let our Ships of war approach all Ba[rba]ry corsaires under English colours till they are distinguishable. They all wear the same flag. Lisle once secured a stratagem may be used to decoy the Bashaw into an American Frigate and thus end the war. Mr. Cathcart is expected here in a few days. Persuaded that I could be more serviceable to the squadron than here at this crisis—I take liberty to propose leaving Mr. Cathcart charged with our affairs at Tunis & my going myself on Board our Commodore. I can distinguish between the corsaires of the different Regencies. My aim is only to assist measures to chastise the temerity of Tripoli. And it is matter of total indifference to me in what capacity Government may direct my Services to this view. Should our squadron have occasion to (speak) at Tunis Let them send in a small vessel; but not discover themselves, at least till after the expedition. I have the honor to be, with great respect, Sir, Your Mo. Obedt.
William Eaton
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC marked duplicate; in a clerk’s hand. Italicized words were written in code; key not found. Decoded interlinearly by Wagner (Wagner’s brackets have been rendered as parentheses). Postscripts to letterbook copy note that this letter and two others left Tunis 26 May but did not reach Lisbon until about 27 July. JM knew of the pasha’s declaration of war by early September (JM to Livingston, 4 Sept. 1801 [NNMus]). Enclosures (2 pp.) are copies of two circulars from Cathcart of 11 May (which Eaton transcribed and endorsed 25 May), the first confirming his previous warning and advising American shipping to form convoys and the second announcing the pasha’s stated intention officially to declare war 14 May.


